Mathews, J.
delivered the opinion of the court. This case is submitted, on an assignment of errors, alleged to be apparent on the record.
The first relates to evidence given in the court a quo, by the plaintiffs, in support of their claim. Everything, which is connected with the facts of a cause, ought to appear in some one of the modes pointed out by the law, for bringing up appeals, so as to authorise an entire re-examination of the case, both as to law and facts. The party to a suit, who requires the reversal of a judgment, on account of a mistake or error in receiving or weighing evidence, by the inferior court, must proceed by a bill of exceptions, and statement of facts, or by having the testimony taken down. Want of evidence to support a judgment, cannot be assigned as error, apparent on the record. The appellants, therefore, fail on the error first assigned.
The second error, which relates to the petition, appears, on examination, wholly untenable; and the third, the solidity of which *276depends entirely on the two first, cannot support them.
Eustis for the plaintiff, Maybose for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs; with an addition of six per cent. for the damages sustained by the appellees, by the frivolous appeal.